 Case 18-21620 Doc 53 Filed 09/08/20 Entered 09/08/20 09:11:58 Desc Main
    UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
                             Document Page 1 of 1
RE: RODERICK L TAYLOR                                                      ) Case No. 18 B 21620
    PATRICIA TAYLOR                                                        )
                                                                   Debtors ) Chapter 13
                                                                           )
                                                                           ) Judge: DONALD R CASSLING

                                                    NOTICE OF MOTION

 RODERICK L TAYLOR                                                            DAVID M SIEGEL
 PATRICIA TAYLOR                                                              via Clerk's ECF noticing procedures
 368 E 87TH PL
 CHICAGO, IL 60619

   Please take notice that on October 08, 2020 at 9:15 am., I will appear before the Honorable Judge
   DONALD R CASSLING or any judge sitting in the judge's place, present the motion set forth below.

   This motion will be presented and heard telephonically. No personal appearance in court is necessary or
   permitted. To appear and be heard telephonically on the motion, you must set up and use an account with
   Court Solutions, LLC. You can set up an account at www.Court-Solutions.com or by calling Court
   Solutions at (917) 746-7476.

   If you object to this motion and want it called on the presentment date above, you must
   file a Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
   timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed, the
   court may grant the motion in advance without a hearing.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on
   September 08, 2020.

                                                                                                 /s/ Tom Vaughn

                   TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS

 Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
 support thereof states:

 1.   On August 01, 2018 the Debtors filed a petition under Chapter 13 of Title 11 U.S.C.

 2.   The debtor's plan was confirmed on December 13, 2018.

      A summary of the debtor's plan follows:



      Monthly Payment $1,050.00                                      Last Payment Received: 06/05/2020


      Amount Paid $16,493.10                                         Amount Delinquent $2,156.90


 WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to
 the term of a confirmed plan, pursuant to § 1307 (c) (6).

                                                                                Respectfully submitted,
 TOM VAUGHN
                                                                                /s/ Tom Vaughn
 CHAPTER 13 TRUSTEE
 55 E. Monroe Street, Suite 3850
 Chicago, IL 60603
 (312) 294-5900
